Title: Edwin Stark to Thomas Jefferson, 30 October 1816
From: Stark, Edwin
To: Jefferson, Thomas


          
            Sir
            Assistant Commys office Norfolk 30th Octr 1816
          
          On my return last evening to this place I found your letter of the 10th Inst
          I have the pleasure to inform you the box shipt by Mr Banger of Phila to my care was on the day of its arrival here forwarded to Mr Richard Thweatt of Petersburg with a particular request that he would send it on with as little delay as possible
          
            I am Sir with gt respect Your hbl Servt
            Edwin Stark
          
        